Citation Nr: 0934509	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-24 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1951 to 
August 1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's bilateral 
hearing loss is the result of his time in service.

2.  The evidence does not show that the Veteran's tinnitus is 
the result of his time in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.
 
The Veteran is currently diagnosed with hearing loss and with 
tinnitus, both of which he believes are related to his time 
in service.

The Veteran testified at a hearing before the Board that he 
served as an aircraft mechanic in the Navy, the 
responsibilities of which included being stationed on a 
flight line during takeoffs and landings.  The Veteran 
reported that it was his responsibility to start the planes, 
which required him to stand between the two engines on the 
plane to plug in a generator and then stand there while the 
planes warmed up.  He reported that this exposed him to 
considerable noise.  

At the hearing, the Veteran's representative indicated that 
the Veteran had ringing throughout his time on the flight 
line.  However, when the Veteran was asked when he noticed 
that he was having problems hearing he stated that it was 
quite a while later.  

The Veteran's service treatment records do not show any 
treatment for or complaints of either hearing loss or 
tinnitus either during service or at separation, although it 
is noted that the only hearing test recorded at separation 
was a whispered word test.  However, while no significant 
hearing testing was conducted at separation, the Veteran did 
not seek treatment for hearing problems for approximately 50 
years after service.

Following service, the Veteran testified that he worked for a 
natural gas company (for approximately 35 years per his VA 
examination report) as a service mechanic, which entailed 
mostly installing meters and doing appliance repair.  He 
recalled having some trouble hearing what the customers 
wanted and he indicated that the customers would sometimes 
have to repeat what they wanted several times.  However, the 
Veteran gave no indication as to how soon after service he 
began noticing this problem; and given the fact that he 
worked in this profession for more than three decades the 
mere statement that he had hearing problems at some point is 
not sufficient to show the in-service incurrence of hearing 
loss.

Similarly, at the hearing before the Board, the Veteran's 
wife was asked when she first noticed her husband's hearing 
problems, but she was unable to point to a specific time; and 
she gave no indication that it was close in time to the 
Veteran's separation from service.

The Veteran was asked at his hearing if a doctor had ever 
related his hearing loss to his military noise exposure, but 
the Veteran stated that no doctor had.

In addition to his testimony, the Veteran submitted an April 
2006 letter from a private audiologist, who indicated that 
the Veteran had bilateral hearing loss which was consistent 
with noise exposure.  The audiologist stated that due to his 
exposure to aircraft in the military, the Veteran would 
greatly benefit in communication by wearing hearing aids in 
both ears.  However, the audiologist did not explicitly 
relate either the Veteran's hearing loss or his tinnitus to 
his time in service.

Nevertheless, given the suggestion of a possible link between 
the Veteran's hearing loss/tinnitus and his time in service, 
a VA examination was provided in August 2006.  The VA 
examiner reviewed the Veteran's case, noting his in-service 
noise exposure (from working around airplanes without hearing 
protection) and his post-service noise exposure (working for 
a natural gas company for 35 years, participating in hunting 
and recreational shooting, and using power tools all without 
the use of hearing protection).  The Veteran reported that 
his hearing loss had existed for 20 years, occurring 
gradually over the years; and he indicated that he had 
noticed tinnitus for the past 10 years, noting that it too 
had begun gradually.  The Veteran estimated that his tinnitus 
occurred approximately 3 times per week.

After examining the Veteran, and acknowledging the Veteran's 
contention that his hearing loss was the result of his time 
in service, the examiner opined that it was unlikely that the 
Veteran's hearing loss was related to military noise exposure 
as the reported onset of both hearing loss and tinnitus was 
more than 40 years after the exposure to military noise 
ended.  The examiner also opined that the Veteran's hearing 
loss caused his tinnitus, thereby implying that it too was 
not the result of the Veteran's time in military service.

The Veteran argued in his notice of disagreement that he was 
not exposed to excessive noise in his civilian occupations; 
and his representative argued in March 2009 that there was no 
way to know when the Veteran's hearing loss began until he 
had it checked, asserting that it was therefore possible that 
the Veteran could have had bilateral hearing loss since his 
time in service.  Furthermore, the representative found that 
the negative VA medical opinion was based only on the 
Veteran's statements and therefore was not enough to overcome 
reasonable doubt in the Veteran's favor.  However, what the 
representative misses is that reasonable doubt is considered 
only after weighing all the evidence, and it is unclear in 
the absence of the VA examination what evidence the 
representative believes makes it at least as likely as not 
that either the Veteran's hearing loss or his tinnitus is 
related to his time in service.

A Veteran is generally considered competent to report 
observable symptomatology of an injury or illness.  Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007).  Lay evidence is 
also considered competent and sufficient to establish a 
diagnosis of a condition when 1) a lay person is competent to 
identify the medical condition; 2) the lay person is 
reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Furthermore, when a condition is not chronic and there is no 
medical evidence of a causal nexus, lay testimony or medical 
evidence may establish continuity of symptomatology.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  For example, tinnitus 
is a type of disorder whose symptoms are capable of lay 
observation.  Charles v. Principi, 16 Vet. App. 370 (2002).

However, competency must be distinguished from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).

The Veteran is uniquely positioned to describe his tinnitus 
and its etiology, as he is the only one who perceives it.  
However, the Veteran has never actually stated that his 
tinnitus began during active duty, nor has he reported that 
it has continued since service.  In fact, at his VA 
examination the Veteran informed the examiner that tinnitus 
had only been present for 10 years.  As such, the Veteran's 
statements do not establish a continuity of symptomatology 
that his tinnitus has existed since service.  

The first report of tinnitus in the Veteran's claims file 
appears in 2006 when the Veteran filed his claim.  However, 
this was more than 50 years after the Veteran separated from 
service; and there is no evidence of any treatment for 
hearing loss or tinnitus (or even any allegation that 
treatment was sought) in the 50 years after the Veteran 
separated from service.  

The Board notes that the lack of contemporaneous medical 
records does not, in and of itself, render lay evidence not 
credible.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 
(2006).  However, it is a factor that the Board can consider 
and weigh against a Veteran's testimony; and, in this case, 
not only is there no medical evidence of any hearing loss or 
tinnitus for approximately 50 years after service, but 
neither the Veteran, nor his wife, has related the onset of 
either the Veteran's hearing loss or his tinnitus to his time 
in service.  The Board is sympathetic to the fact that the 
Veteran separated from service many decades ago, but the fact 
remains that when the Veteran's wife was asked when she first 
noticed signs of hearing loss, she stated that she was 
unsure, and did not even suggest that it was while the 
Veteran was in service or shortly thereafter.  

Because the lay testimony fails to show a continuity of 
symptomatology for either hearing loss or tinnitus, a medical 
opinion is needed to relate the cause of the Veteran's 
current disabilities to his time in service.  However, to 
this end, the Veteran specifically stated at his hearing that 
no doctor had ever related his hearing loss to his time in 
service.

The Veteran did submit a private medical letter which found 
that his hearing loss was the result of noise exposure, but 
the Veteran reported a number of instances of post-service 
noise exposure at his VA examination, and the private opinion 
therefore does not make it at least as likely as not that 
Veteran's bilateral hearing loss was the result of his time 
in service.

Furthermore, the only medical opinion of record that actually 
addressed the etiology of the Veteran's hearing loss and 
tinnitus (i.e. the August 2006 VA examiner's opinion) found 
that neither was the result of his time in service.  

While the Veteran and his wife believe that his hearing loss 
and tinnitus are the result of military noise exposure, 
neither is medically qualified to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  As such, neither the Veteran nor his 
wife is medically qualified to provide the requisite nexus 
between the Veteran's hearing loss or his tinnitus and his 
time in service.

Accordingly, the Board concludes that the criteria for 
service connection for tinnitus and for bilateral hearing 
loss have not been met, and the Veteran's claim is therefore 
denied.



II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in May 2006, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above, 
as well as informing him how disability ratings and effective 
dates are formulated.  

Private treatment records have been obtained, and no 
allegation has been raised that the Veteran is receiving any 
VA treatment.  The Veteran was also provided with a VA 
examination (the report of which has been associated with the 
claims file).  Additionally, both the Veteran and his wife 
testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to 


notify and assist have been met, there is no prejudice to the 
Veteran in adjudicating this appeal.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


